Citation Nr: 0916310	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-29 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for cerebral concussion with secondary headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 Regional Office (RO) in 
Winston-Salem, North Carolina rating decision, which reopened 
a prior claim for service connection, granted service 
connection, and assigned a 10 percent disability rating.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in March 2009.  A transcript of that proceeding has 
been associated with the claims folder.


FINDING OF FACT

The Veteran's residuals of a cerebral concussion with 
secondary headaches are shown to be manifested by a 
disability picture that more closely approximates that of 
migraine headaches with characteristic frequent prostrating 
and prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent, but 
no more, for residuals of a cerebral concussion with 
secondary migraine headaches have been met.  38 U.S.C.A. §§ 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.7, 4.120, 
4.124a, Diagnostic Codes (DCs) 8045, 8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

In this regard, the Board notes an evidence development 
letter dated in October 2004, in which the RO advised the 
appellant of the evidence needed to substantiate his service 
connection claim claim.  The appellant was also advised of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  In a March 2006 letter, the Veteran was 
advised as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claim, pursuant to the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the Veteran appropriate VA examinations for 
his cerebral concussion in March 2005 and May 2006.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2005 and 
2006 VA examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes that 
the record in this case is adequate upon which to base a 
decision, particularly in light of the Veteran's own 
testimony and statements, which, in large part, address the 
symptoms and manifestations specified in the applicable 
rating criteria.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008).  Percentage evaluations are determined by comparing 
the manifestations of a particular disorder with the 
requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2008).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155 (2002 & Supp. 2008); 38 
C.F.R. § 4.1 (2008).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath, supra.

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999)

The Veteran is currently assigned a 10 percent rating for 
subjective complaints of headaches under Diagnostic Code (DC) 
8045, as a result of a cerebral concussion in service.  
38 C.F.R. § 4.124a, DC 8045 (2008).  The Veteran contends 
that manifestations of his headaches are more severe than is 
contemplated by the 10 percent rating currently assigned and, 
instead, warrant a 50 percent rating.

In November 1981, the Veteran struck the back of his head 
during a friendly altercation with a friend.  The evidence is 
inconsistent as to whether the Veteran lost consciousness at 
the time of the incident.  The Veteran did not seek treatment 
for the injury for several days.  At that time, the Veteran 
reported frontal headaches, right sided earache, bloody 
discharge from the right ear, and was mildly photophobic.  
The Veteran was hospitalized overnight for observation and 
released.  The Veteran's service treatment records contain no 
additional information regarding headaches in service.  But 
the Board notes that a March 2005 VA examination stated the 
Veteran received an early discharge with a diagnosis of post-
concussion headaches.

After service, the claims file indicates that in September 
2004 the Veteran first sought VA and private treatment for 
headaches.  In December 2004, the Veteran complained of daily 
headaches that started frontally in the eyes and ears and 
were of a pounding nature.  The Veteran reported the pain 
began at a low level and increased in severity until the pain 
necessitated he lie down and he asserted the pain was 
accompanied by nausea, but no vomiting.  The treatment record 
indicated photophobia, sonophobia, and severe irritability.  
The examining neurologist classified the daily headaches as 
"migraine variant."

In January 2005, the Veteran again reported "nearly daily" 
bilateral frontal headaches that would last all day and were 
"quite severe."  The Veteran reported sensitivity to light, 
but not sound.  The treating professional characterized the 
symptoms as "chronic headaches."  Another January 2005 
treatment record classified the headaches as "primarily 
tension type."  

In March 2005, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported daily headaches following his 
in-service head injury.  The Veteran claimed to have been 
unemployed for three (3) years and had been fired from his 
last employer for missing two (2) days per week because of 
headaches.  The examiner made a diagnosis of cerebral 
concussion with secondary headaches, as well as finding his 
current headaches secondary to his in-service head injury.  
The Veteran reported in August 2005 that bright sunlight or 
interior lights would start or worsen his headaches.  In 
October 2005, the Veteran reported still experiencing daily 
headaches.

In February 2006, the Veteran again reported daily headaches, 
beginning frontally and radiating to the temples and eyes.  
The Veteran claimed constant and sharp pain and photophobia, 
alleviated only by staying in a darkened room.  In March 
2006, the Veteran described constant pain between 4 out of 10 
and 10 out of 10, with a duration of about five (5) hours and 
exacerbated by exertion and light.  The same treatment record 
lists a reported history of migraine headaches.  May 2006 VA 
examination reports include an Axis III diagnosis of 
"Headaches" and "Headaches, bifrontal on 'most days' for 
26 years, but normal cranial nerves.  Scalp myopathy."

During his March 2009 Board hearing, the Veteran reported 
headaches up to 2 to 3 times per day lasting "like a long 
time, a pretty long time."  The Veteran also reported 
headaches lasting an entire day.  In addition, the Veteran 
stated, "I can't work.  I can't be around people, and I have 
to live my life in the dark due to my headaches.  And the 
prescription they give me they really don't work too much, so 
I still get the headaches."  The Veteran also reported 
sensitivity to light, sound, and stress and that when he gets 
a headache all he can do is lie down in a dark room.

As noted, the Veteran asserts that he is entitled to a higher 
rating for his service-connected headaches.  The RO assigned 
a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8045, which provides a 10 percent rating for purely 
subjective complaints following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma.  Further, the 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc. resulting from brain trauma are rated under the 
diagnostic codes specifically dealing with such disabilities.  
38 C.F.R. § 4.124a, DC 8045. 
 
In this case, the Veteran's headaches had been related to a 
cerebral concussion (claimed as a head injury).  DC 8045, 
however, provides a maximum evaluation of 10 percent for 
subjective complaints such as headaches resulting from brain 
trauma. 
 
Although the Veteran's headaches have been consistently 
attributed to trauma, the Board notes that in December 2004 
the Veteran was diagnosed with "migraine variant" headaches 
and a March 2006 treatment record lists a history of migraine 
headaches.  Regulations provided that, when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings. 38 C.F.R. § 
4.20 (2008).

In light of the characterization of the Veteran's headaches 
as being similar to migraines in nature, the Board will 
consider whether an analogous rating is warranted under the 
criteria of DC 8100, which pertains to migraines.  Under that 
code, the question of which disability evaluation is 
warranted depends primarily upon the frequency and severity 
of the Veteran's headaches. 
 
Specifically, migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrants a 30 percent rating.  A 
50 percent rating is warranted for migraine headaches with 
very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  This is the 
maximum rating available for migraine headaches pursuant to 
DC 8100. 
 
In this case, the Veteran has reported that his headaches 
occur with daily frequency, and are completely prostrating.  
He has indicated that due to his sensitivity to light and 
loud noises, his headache pain is only alleviated by lying 
down in a quiet, darkened room.  He also asserts that the 
stress of dealing with other people brings on or exacerbates 
his headaches.  The Veteran's description of his 
symptomatology appears to be within the competency of a lay 
person.  See also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Furthermore, during his March 2009 Board hearing, 
the Veteran claimed that his headaches, in concert with his 
service-connected personality disorder, caused him to lose 
his last job.  The record also contains several earlier 
references to the Veteran's headaches having interfered with 
his ability to maintain employment. 
 
In light of this record, the Board concludes that the 
severity and frequency of the Veteran's headaches more 
closely approximate the criteria for a 50 percent rating 
under DC 8100, which contemplates very frequent completely 
prostrating attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.7 (2008).  

The Board notes that this is the maximum disability rating 
available under DC 8100.  Moreover, no other DC is 
appropriately applied.  The Board has considered alternative 
diagnostic codes relating to neurological conditions, but 
finds that they are inapplicable in this case.  See 38 C.F.R. 
§ 4.124a (2008). 
 
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board 
notes the Veteran is already separately evaluated for an 
anti-social personality disorder with changed personality, 
and for erectile dysfunction as a result of his psychotropic 
medications.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board notes that the evidence of record does 
contain findings that the Veteran has an employment handicap 
and it has also been noted that the Veteran is unable to work 
while actually experiencing a headache.  The Veteran 
attributes his alleged unemployability to a combination of 
his headaches and service-connected personality disorder.  
The Board also acknowledges private medical opinions dated in 
October 2005 and January 2006 that found the Veteran "not a 
good candidate" for employment and "unemployable," 
respectively.  However, the Board finds the schedular 
evaluation adequate in this case because a 50 percent rating 
under DC 8100 specifically contemplates severe economic 
inadaptability.  Furthermore, it must be noted that the 
Veteran's service-connected anti-social personality disorder 
has also been found to be in large part responsible for his 
employment difficulties, and the 70 percent rating assigned 
for that disability contemplates occupational and social 
impairment, with deficiencies in most areas, including, 
specifically, employment.  Thus, the residuals of his 
concussion do not appear to be such as to take this case 
outside the norm, or to have otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In addition, the 
Board finds that the Veteran's headaches have not 
necessitated frequent periods of hospitalization.  Thus, the 
Board finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 
 
In summary, for the reasons and bases set forth above, the 
Board concludes that a 50 percent rating, but no more, is 
warranted for the Veteran's cerebral concussion with 
headaches for the entire period of this appeal.  See 
Fenderson, supra.  The benefit sought on appeal is granted.


ORDER

Entitlement to an initial disability rating of 50 percent for 
cerebral concussion with migraine headaches is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


